Citation Nr: 1713685	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-36 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sterility.

2.  Entitlement to an increased rating in excess of 10 percent for hypertension.

3.  Entitlement to service connection on a secondary basis for an acquired psychiatric disorder.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the case now resides with the RO in Atlanta, Georgia.

This case was previously remanded by the Board in September 2014 and in January 2016 for additional development.

With respect to a total disability rating based on individual unemployability (TDIU), the Veteran has appealed for a higher schedular rating for his hypertension and he has alleged marked interference with his employment due to this condition.  Thus, a new claim for a TDIU exists.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted).  The Board has therefore added a TDIU claim to the title page to reflect the Board's jurisdiction over this matter.  Further development is needed to properly adjudicate the TDIU claim.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is no competent evidence of record that shows the Veteran has a diagnosis of infertility, claimed as sterility, to include as secondary to his service-connected right orchiectomy.

2.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more, and has not been at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for infertility, claimed as sterility have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an evaluation in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statues and regulation have been met in this case.
Regarding the Veteran's claim for entitlement to service connection for infertility, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in May 2009 and October 2014.

With regard to the notice requirements pertaining to an increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the August 2009 rating decision on appeal.  Thus, there is no timing error.  

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim and affording him a VA examination to assess the severity of his hypertension during the time period in question.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports.
The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of the responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.

The Board will therefore proceed to the merits of the Veteran's appeal.

Service Connection for infertility, claimed as sterility

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Notably, evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he is infertile or sterile and that this condition is caused by or related to his service-connected right orchiectomy.  The Veteran bases his claim for infertility on the fact that he has never fathered a child.

The Veteran's STRs show that the Veteran underwent a right orchiectomy in August 1980 while in service.  The STRs are negative for a treatment for and/or a diagnosis of infertility while the Veteran was in service.

The Veteran underwent a VA contract examination in April 2009.  He reported the removal of his right testicle.  He reported that he was impotent and had been since 1982.  He stated that he did not receive any treatment for this condition.  The examiner did not render an opinion regarding fertility.

In its September 2014 remand, the Board noted that the Veteran had not been provided with a VA examination to address his claims of infertility.  Therefore, the matter was remanded to the RO for scheduling of such an examination.

Pursuant to the September 2014 Board's remand directives, the Veteran underwent a VA male reproductive system examination in August 2015.  The examiner documented the Veteran's medical history of a right orchiectomy, due to undescended testes, in 1980.  The Veteran reported that he had been unable to father a child and has had problems with sterility.  The Veteran stated he began experiencing problems with erectile dysfunction within one year of his surgery, but had not tried any medications for this condition.  He also reported that a testicular ultrasound revealed a varicocele.  After reviewing the Veteran's electronic file, the examiner noted that there were no records showing any work up or diagnostic evaluation for male infertility; which would include a semen analysis, an antisperm antibody test, and a hormonal analysis among other studies.  The examiner reported that these routine labs, including a testosterone level test, were ordered in connection with the VA examination, but were not completed by the Veteran.  The examiner opined that the Veteran needed a complete comprehensive workup with his medical provider before an opinion could be rendered regarding his claimed infertility or sterility.  The examiner could not make a determination as to infertility without resorting to mere speculation, in the absence of such evidence.  The examiner noted that the Veteran had a left varicocele noted on an ultrasound.  The examiner stated that although varicoceles are a common cause of low sperm production and decreased sperm quality, which can cause infertility, not all varicoceles affect sperm production.  However, he stated that if the semen analysis is abnormal, then the varicocele may be the etiology.  The examiner noted that the varicocele was documented several years after the Veteran's discharge from service.

The matter was remanded by the Board in January 2016 to provide the Veteran with another opportunity for a work up and/or diagnostic evaluation for male infertility.  The Board also requested that the examiner furnish an opinion as to the likelihood that the Veteran's infertility had its onset in service, or is otherwise the result of a disease or injury in service; or if it is at least as likely as not that it was caused or aggravated by the Veteran's service-connected right orchiectomy or his service-connected erectile dysfunction. 

The Veteran underwent a full VA examination, including a diagnostic evaluation for infertility, in March 2016 by the same VA examiner who performed the August 2015 VA examination.  The examiner noted at the outset that the Veteran was unable to ejaculate and therefore a semen sample could not be obtained for analysis.  The examiner reported that some lab work as well as a testicular ultrasound was completed for the examination.  The examiner also noted that the case was discussed with the staff urologist.  The testicular ultrasound confirmed the previously diagnosed varicocele.  The examiner noted that the hormonal testing was unremarkable, including total and free testosterone levels which were normal.  The examiner stated that a unilateral orchiectomy alone, accompanied by a normal hormone profile is not sufficient criteria for establishing infertility.  Because the Veteran was unable to provide a semen sample, a semen analysis could not be completed.  The examiner opined that a normal hormonal profile does not support testicular failure and that a diagnosis of infertility could not be established at this time based on the objective medical evidence of record.  Therefore, based on the available evidence, the examiner determined that it was less likely than not that the Veteran has sterility or infertility that is related to his service-connected right orchiectomy.
The Board concludes that the preponderance of the evidence is against the claim for service connection for infertility on a direct basis.  The Veteran's service treatment records are negative for references to, complaints of, or treatment for, infertility.  Additionally, there is no post-service medical evidence that clearly establishes a diagnosis of infertility.

The Board acknowledges the Veteran's statements asserting his belief that he is sterile or infertile because he has never fathered a child, and his conclusions that this condition must be caused by or related to his right orchiectomy.  However, as discussed above, a diagnosis of infertility is based on results from medical tests including a semen analysis.  As the Veteran was unable to furnish a semen sample, the VA examiner could only base the negative opinion on the available objective medical evidence which does not support a diagnosis of infertility.  Although the Veteran might believe that he is infertile and that infertility is related to his service-connected right orchiectomy, his lay opinion is insufficient to establish a diagnosis of infertility.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board is mindful that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (lay testimony is competent to establish the presence of varicose veins).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead alleging that his claimed infertility was caused or aggravated by his service-connected right orchiectomy.  Although the Veteran is competent to report that he has never fathered a child, his statements do not constitute competent evidence because the cause of infertility is a medical matter and is not capable of lay observation.

Therefore, the Board finds that the evidence weighs against a finding of a current disability.  There is no current diagnosis on record related to infertility, and the examiner was unable to obtain objective evidence that could establish a diagnosis of the condition.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current disability and service connection must therefore be denied.

Increased Evaluation for Hypertension 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

The Veteran seeks a higher evaluation for his service-connected hypertension, which is currently assigned a 10 percent disability evaluation.

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, and is assigned a 10 percent rating for diastolic blood pressure predominantly 100 or more, or; for systolic blood pressure predominantly 160 or more, or; as the minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure of predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure that is predominantly 120 or more.  A 60 percent rating is assigned where diastolic pressure is predominantly 130 or more.

The Veteran underwent a VA contract examination for hypertension in July 2009.  At the time of the examination, the Veteran reported that he was not being treated for hypertension.  Several sets of blood pressure readings were taken in connection with the examination: 161/102, 167/103 and 163/102; 162/106, 158/102, and 162/102; and 154/97 and 154/97.  The examiner noted that the electrocardiogram (EKG) was within normal limits as was a chest x-ray.

The Veteran submitted a private treatment record dated October 2009 which reflected a blood pressure reading of 156/93.

The matter was remanded by the Board in September 2014 for another VA examination and opinion to assess the severity of the Veteran's symptoms.  In accordance with the Board's remand directives, the Veteran underwent a VA hypertension examination in August 2015.  The Veteran reported that he had been taking three medications for hypertension until four months prior when he ran out of meds.  He reported experiencing intermittent periods of dizziness, but noted that when he takes his meds his blood pressure is controlled.  Blood pressure readings taken at the examination were 158/103, 141/96 and 161/100.  The average reading was 153/99.  The Veteran declined an EKG, but reported having a normal stress test the prior year.  The examiner noted that the Veteran's records show no history of heart disease or renal disease.  The Veteran was instructed to refill his medications and he agreed to do so.

Based on a review of the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's hypertension disability is not warranted under Diagnostic Code 7101.  See 38 C.F.R. § 4.104.  There is no evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure of 200 or more.  The criteria for an increased rating for hypertension have not been met or nearly approximated at any time during the claims period.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A rating in excess of 10 percent for hypertension is denied.

The Board has considered the Veteran's assertions that the severity of his hypertension disability is more severe than reflected by the current assigned 10 present rating.  However, even though he had not been taking his medication, there was no evidence of predominant diastolic blood pressure of 110 or more or a predominant systolic blood pressure reading of 200 or more.  The VA examiners concluded that based on a review of the medical evidence and findings from clinical evaluation, there was no evidence of hypertensive related heart disease or other heart-related conditions associated with the Veteran's hypertension.  An evaluation in excess of 10 percent for hypertension is not warranted.  See 38 C.F.R. § 4.104.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the hypertension disability warranted higher scheduler rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to service connection for infertility, claimed as sterility is denied.

Entitlement to an increased evaluation in excess of 10 percent for hypertension is denied.


REMAND

While the Board regrets the additional delay, it is necessary to obtain treatment records and to obtain an adequate opinion regarding the Veteran's claimed psychiatric disability.

The Veteran underwent a VA psychiatric examination in August 2015.  The Veteran reported that his service-connected right orchiectomy rendered him infertile, which subsequently resulted in depression and anxiety.  During the course of the examination, the Veteran reported that he had sought treatment at Pathways approximately five years earlier for depression and homicidal ideation.  However, the examiner reported that no records from Pathways were associated with the claims file.  The Veteran reported a significant history of illicit drug use and alcohol abuse.  The opinion provided by the examiner stated that it was "at least as likely as not that his current mental health diagnosis of depression is secondarily related to his service-connected erectile dysfunction.  However, with that being said, it is the understanding of the undersigned extensive alcohol/drug use can negative impact erections."  The examiner diagnosed the Veteran with alcohol use disorder and substance induced depressive disorder.

Based on these findings, the Board remanded the issue in January 2016 for an addendum opinion.  The opinion was provided in March 2016 by a different VA psychologist.  The examiner stated that the referenced records from Pathways reflecting a diagnosis of major depressive disorder were not found in the Veteran's electronic file.  The examiner stated that there was no evidence in the electronic file indicating the Veteran meets or has met the past criteria for any other mental health diagnoses other than those outlined in the August 2015 VA examination.  The examiner stated that the "current MH diagnosis of depression referred to in the August 2015 opinion relates to the substance induced depressive disorder and not a fully developed independent depressive disorder.  The examiner stated that it means that the depressive symptoms experienced by the Veteran are directly related to his substance use/abuse and does not reflect major depressive disorder.  The examiner determined that no other mental health diagnosis, to include major depressive disorder, is forwarded at this time; and that the diagnoses represented in the August 2015 opinion are the correct mental health diagnoses for the Veteran.

Notably, the Board's review of the electronic file revealed medical records were submitted by the Veteran in September 2011 reflecting treatment at Pathways in August 2011 for a diagnosis of major depressive disorder.  On remand, the RO should attempt to obtain any outstanding relevant treatment records, including treatment records from Pathways, and associate them with the claims file.

As neither the August 2015 VA examination nor the March 2016 opinion considered the Veteran's mental health history and prior diagnosis of major depressive disorder, they are found to be inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a new VA examination is required.  
Lastly, the Board also finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran, in light of the findings of the VA hypertension examination indicating that the Veteran's hypertension impacts his ability to work.  The examiner documented that the Veteran reported he is not working currently, but stated that he avoids physically strenuous jobs and jobs working with heavy machinery due to the occasional lightheadedness he associates with hypertension.  The examiner noted that when the hypertension is controlled with medication, it would not have any impact on physical or sedentary employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability or disabilities in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Therefore, the Board finds it necessary to remand the issue of entitlement to a TDIU for initial development and consideration, to include sending appropriate notice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an application for a TDIU (VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

2.  Obtain any VA Medical treatment records dated from August 2015 forward and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his claimed psychiatric disability, to include records from Pathways.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4.  After the development above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include major depressive disorder.  The electronic file must be reviewed on conjunction with the claim.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide opinions as to the following:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has an acquired psychiatric disorder, to include major depressive disorder, that is caused by either his service-connected residuals of right orchiectomy or service-connected erectile dysfunction?  Please explain why or why not.

b) If not directly caused by the service connected disability, is it at least as likely as not that the Veteran has an acquired psychiatric disorder, to include major depressive disorder, that is permanently worsened beyond normal progression (aggravated) by either his service-connected residuals right orchiectomy or service-connected erectile dysfunction?  Please explain why or why not.

c) If the Veteran has an acquired psychiatric disorder, to include major depressive disorder, that is permanently worsened beyond normal progression (aggravated) by either his service-connected residuals right orchiectomy or service-connected erectile dysfunction the examiner should attempt to define the baseline level of such disability and the degree of permanent worsening of such disability that is attributable to the service-connected disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide an explanation for the basis of that determination.  

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


